  Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 1 of 35 PageID 1985


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SHIPPITSA LIMITED,                           §
                                             §
                             Plaintiff,      §
                                             § Civil Action No. 3:18-CV-1036-D
VS.                                          §
                                             §
ANDREW JON SLACK, et al.,                    §
                                             §
                             Defendants.     §

                                MEMORANDUM OPINION
                                    AND ORDER

       In this action for trademark infringement and related claims, defendant Wolfson Berg

Limited (“Wolfson Berg”) moves to dismiss the claims asserted against it by plaintiff

Shippitsa Limited (“Shippitsa”) for lack of personal jurisdiction, improper venue, and failure

to state a claim on which relief can be granted. For the reasons that follow, the court

concludes that it can exercise personal jurisdiction over Wolfson Berg, that venue is proper

in this district, and that Shippitsa has failed to state a claim as to some, but not all, of its

causes of action. Accordingly, the court grants in part and denies in part Wolfson Berg’s

motion, and grants Shippitsa leave to replead.

                                               I

       According to Shippitsa’s complaint, it manufactures a dietary supplement called

Phen375, which it sells through its website at the domain name phen375.com. Shippitsa is

organized under the laws of the United Kingdom (“UK”), is registered in Scotland, and

maintains its headquarters in Scotland. It owns the U.S. registered trademark for the standard
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 2 of 35 PageID 1986


characters “PHEN375.” Compl. ¶ 10.

       Shippitsa advertises Phen375 online via an “affiliate marketing network system.” Id.

¶ 16. An affiliate marketing network is comprised of three types of entities: advertisers, who

sell products or services; affiliates, who operate websites that attract visitors with their

content (such as product reviews); and an affiliate marketing network company, which acts

as an intermediary between the advertisers and the affiliates. Affiliates, through the websites

they operate, provide information about the advertisers’ products. They also provide

“affiliate links” that take users to the advertisers’ own websites. P. Resp. App. 047-48.

When a user clicks on an affiliate link and then buys a product from the advertiser, the

affiliate receives a commission on the sale. The affiliate marketing network company tracks

visitors and coordinates commission payments among companies within the network.

       In 2011 Shippitsa contracted with now-dismissed defendant MoreNiche Limited

(“MoreNiche”) to join MoreNiche’s affiliate marketing network as an advertiser. Shippitsa

advertised its Phen375 product through MoreNiche’s network until March 2018, when the

contract between the two companies expired. According to Shippitsa, after the contract

expired, certain affiliate websites continued to display information about Phen375.1 Instead

of linking to Shippitsa’s phen375.com website, however, they instead linked visitors to a



       1
       The particular websites identified in the complaint are nhscenter.com and
myphen375fatburnerreviews.com, operated by now-dismissed Doe Defendants 1 and 2.
According to the declaration of Shippitsa’s lead counsel, “[a]fter filing the Complaint, [he]
personally verified over 100 websites which included content using the PHEN375 mark[.]”
P. Resp. App. 007.

                                             -2-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 3 of 35 PageID 1987


webpage—mixi.mn—operated by MoreNiche. The mixi.mn webpage consists only of the

following visible lines of text: “Phen375 is no longer available via this link, we will be

redirecting you to an alternative in 5 seconds. If you do not want us to do that click here.”

Compl. ¶ 25. If a visitor waits five seconds, mixi.mn automatically “redirect[s]” the visitor,

id. ¶ 26—that is, mixi.mn causes the visitor’s web browser to connect automatically to

another website, see P. Resp. App. 003.

       At the time Shippitsa filed the instant lawsuit, mixi.mn was sending users to either of

two websites operated by Wolfson Berg: phenq.com and ph375.com.2 Wolfson Berg is a

company organized under the laws of Cyprus and is headquartered there.3 Through Wolfson

Berg’s websites, it sells dietary pills called PhenQ and Ph.375.4 Like Phen375, PhenQ and

Ph.375 are marketed as weight loss supplements.          Shippitsa identifies a number of

similarities between Wolfson Berg’s websites and Shippitsa’s own phen375.com website:

“the home pages on the ph375.com and phenq.com websites both include a picture of a bottle

of the product, blue sans serif text on a white background, and clickable ‘Ingredients,’ ‘How


       2
         Shippitsa’s evidence suggests that, as of May 2018, mixi.mn has stopped redirecting
visitors to Wolfson Berg’s websites, and instead sends them to google.com.
       3
        The complaint alleges that now-dismissed defendant Andrew Jon Slack (“Slack”) is
the founder and an executive of Wolfson Berg, but Wolfson Berg’s director has denied this
allegation via declaration. Shippitsa has offered no evidence to the contrary. There being
no conflict in the evidence on this point, the court concludes for purposes of today’s ruling
that Slack is not a founder or executive of Wolfson Berg. See Bullion v. Gillespie, 895 F.2d
213, 216-17 (5th Cir. 1990).
       4
       Wolfson Berg admits that it owns the websites phenq.com and ph375.com.
Shippitsa’s evidence indicates that the Ph.375 website is no longer accessible.

                                            -3-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 4 of 35 PageID 1988


it Works,’ ‘Testimonials,’ ‘FAQ,’ and ‘ORDER NOW’ links[.]” Compl. ¶ 22. Shippitsa

alleges that Wolfson Berg uses “a color scheme, package, trade dress, and promotional and

advertising materials” in connection with PhenQ and Ph.375 that are confusingly similar to

those that Shippitsa uses for Phen375. Id.

       Shippitsa sued Wolfson Berg, MoreNiche, and MoreNiche’s founder Andrew Jon

Slack (“Slack”),5 asserting federal-law claims for trademark infringement, false designation

of origin, trademark dilution, cybersquatting, and violations of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”). Shippitsa also brings Texas-law claims for tortious

interference with a prospective contractual relationship, trademark dilution, and unfair

competition. Wolfson Berg, MoreNiche, and Slack each filed a motion to dismiss on the

grounds of lack of personal jurisdiction, improper venue, and failure to state a claim on

which relief can be granted. MoreNiche and Slack also filed a joint motion for Fed. R. Civ.

P. 11 sanctions against Shippitsa. The court granted MoreNiche and Slack’s motions to

dismiss for lack of personal jurisdiction and denied their motion for Rule 11 sanctions. See

Shippitsa Ltd. v. Slack (Shippitsa I), 2019 WL 277613, at *10 (N.D. Tex. Jan. 22, 2019)

(Fitzwater, J.). But the court deferred deciding Wolfson Berg’s motion to dismiss, and

instead ordered limited discovery and supplemental briefing on the question of personal

jurisdiction.



       5
        As indicated above, see supra note 1, Shippitsa also sued two John Doe defendants.
Shippitsa has since dismissed its actions against both defendants without prejudice under
Fed. R. Civ. P. 41(a)(1)(A)(i).

                                             -4-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19                 Page 5 of 35 PageID 1989


       Jurisdictional discovery is now complete, and the parties have submitted their

supplemental briefing. Wolfson Berg’s motion to dismiss is ripe for decision.

                                                II

       The court first considers Wolfson Berg’s motion to dismiss under Rule 12(b)(2) for

lack of personal jurisdiction.

                                                A

       “When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the district court’s jurisdiction over

the nonresident.” Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985) (citing Thompson

v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985); D.J. Invs., Inc. v. Metzeler

Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 545 (5th Cir. 1985)). The determination

whether a federal district court has in personam jurisdiction over a nonresident defendant is

bipartite. The court first decides whether the long-arm statute of the state in which it sits

confers personal jurisdiction over the defendant. If it does, the court then resolves whether

the exercise of jurisdiction is consistent with due process under the United States

Constitution. See Mink v. AAAA Dev. LLC, 190 F.3d 333, 335 (5th Cir. 1999). Because the

Texas long-arm statute extends to the limits of due process, the court need only consider

whether exercising jurisdiction over the defendant would be consistent with the Due Process

Clause of the Fourteenth Amendment. See id.; Alpine View Co. v. Atlas Copco AB, 205 F.3d

208, 214 (5th Cir. 2000).



                                               -5-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 6 of 35 PageID 1990


                      The Due Process Clause of the Fourteenth Amendment
              permits the exercise of personal jurisdiction over a nonresident
              defendant when (1) that defendant has purposefully availed
              itself of the benefits and protections of the forum state by
              establishing “minimum contacts” with the forum state; and (2)
              the exercise of jurisdiction over that defendant does not offend
              “traditional notions of fair play and substantial justice.” To
              comport with due process, the defendant’s conduct in
              connection with the forum state must be such that it “should
              reasonably anticipate being haled into court” in the forum state.

Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999) (footnotes omitted) (first quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945); then quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). To determine whether exercising

jurisdiction would satisfy traditional notions of fair play and substantial justice, the court

examines (1) the defendant’s burden, (2) the forum state’s interests, (3) the plaintiff’s

interests in convenient and effective relief, (4) the judicial system’s interest in efficient

resolution of controversies, and (5) the states’ shared interest in fundamental social policies.

Ruston Gas Turbines, Inc. v. Donaldson Co., 9 F.3d 415, 421 (5th Cir. 1993).

       A defendant’s contacts with the forum may support either specific or general

jurisdiction over the defendant. Mink, 190 F.3d at 336. “For the court properly to assert

specific personal jurisdiction, the defendant must have ‘purposefully directed’ his activities

at residents of the forum, and the litigation must result from alleged injuries that ‘arise out

of or relate to’ the defendant’s activities directed at the forum.” Archer & White, Inc. v.

Tishler, 2003 WL 22456806, at *2 (N.D. Tex. Oct. 23, 2003) (Fitzwater, J.) (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). “General jurisdiction exists when a


                                             -6-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 7 of 35 PageID 1991


defendant’s contacts with the forum state are unrelated to the cause of action but are

‘continuous and systematic.’” Id. (quoting Mink, 190 F.3d at 336). “[A] court may assert

jurisdiction over a foreign corporation ‘to hear any and all claims against [it]’ only when the

corporation’s affiliations with the State in which suit is brought are so constant and pervasive

‘as to render [it] essentially at home in the forum State.’” Daimler AG v. Bauman, 571 U.S.

117, 122 (2014) (first brackets added) (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011)). Shippitsa argues that this court has specific personal

jurisdiction over Wolfson Berg.

       “The district court usually resolves the jurisdictional issue without conducting a

hearing.” Ham v. La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993) (footnote omitted).

                      When a court rules on a motion to dismiss for lack of
              personal jurisdiction without holding an evidentiary hearing, it
              must accept as true the uncontroverted allegations in the
              complaint and resolve in favor of the plaintiff any factual
              conflicts posed by the affidavits. Therefore, in a no-hearing
              situation, a plaintiff satisfies his burden by presenting a prima
              facie case for personal jurisdiction.

Latshaw, 167 F.3d at 211 (footnotes omitted). “This liberal standard, however, does not

require the court to credit conclusory allegations, even if they remain uncontradicted.”

Panda Brandywine Corp. v. Potomac Elec. Power Co., 2000 WL 35615925, at *2 (N.D. Tex.

Sept. 15, 2000) (Fitzwater, J.) (citing Felch v. Transportes Lar-Mex SA DE CV, 92 F.3d 320,

326 n.16 (5th Cir. 1996)), aff’d, 253 F.3d 865, 869 (5th Cir. 2001) (per curiam) (affirming,

inter alia, this conclusion). Nor is the court limited to considering the facts pleaded in the

complaint. See Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241

                                             -7-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 8 of 35 PageID 1992


(5th Cir. 2008). Rather, “the district court may receive any combination of the recognized

methods of discovery, including affidavits, interrogatories, and depositions to assist it in the

jurisdictional analysis.” Tendeka, Inc. v. Glover, 2014 WL 978308, at *3 (S.D. Tex. Mar.

12, 2014) (Rosenthal, J.) (internal quotation marks omitted).

                                               B

       Shippitsa argues that Wolfson Berg has minimum contacts with this forum on two

different grounds: that Wolfson Berg has sold its PhenQ and Ph.375 products to Texas

residents, and that Wolfson Berg has operated interactive websites through which it sold

these products to Texas residents. Because the latter ground is sufficient to support this

court’s exercise of personal jurisdiction, it will focus its analysis on that ground alone.

                                               1

       When specific jurisdiction is based on online interactions via an Internet website, the

Fifth Circuit is guided by the sliding scale adopted in Zippo Manufacturing Co. v. Zippo Dot

Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997). See Am. Eyewear, Inc. v. Peeper’s

Sunglasses & Accessories, Inc., 106 F.Supp.2d 895, 900-01 & n.10 (N.D. Tex. 2000)

(Fitzwater, J.) (citing Mink, 190 F.3d at 336) (interpreting Zippo). Zippo requires the court

to assess the level of interactivity of the defendant’s website. It prescribes different outcomes

to the personal jurisdiction question depending on which of following three categories the

website falls into: (1) where a website is nothing more than a passive advertisement, the court

must decline to exercise personal jurisdiction; (2) where a website facilitates contractual

relationships and the knowing and repeated transmission of computer files over the internet,

                                              -8-
  Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 9 of 35 PageID 1993


personal jurisdiction is proper; and (3) where a website falls somewhere in between, “the

exercise of jurisdiction is determined by the level of interactivity and commercial nature of

the exchange of information that occurs on the [w]ebsite.” Mink, 190 F.3d at 336 (quoting

Zippo, 952 F. Supp. at 1124). While interactivity is a significant factor in determining

purposeful conduct when personal jurisdiction is based on Internet contacts, “internet-based

jurisdictional claims must continue to be evaluated on a case-by-case basis, focusing on the

nature and quality of online and offline contacts to demonstrate the requisite purposeful

conduct that establishes personal jurisdiction.” Pervasive Software Inc. v. Lexware GmbH

& Co. KG, 688 F.3d 214, 227 (5th Cir. 2012).

                                               2

       Phenq.com and ph375.com fall at least within the middle category of Zippo. Wolfson

Berg admits that its websites permitted users to submit orders online, to chat with sales

agents, and to track pending orders. This evidence is sufficient to “establish that the

[w]ebsite[s] [did] more than passively exist for advertising purposes.” Autoflex Leasing-

Dall. I, LLC v. Autoflex LLC, 2017 WL 713667, at *4 (N.D. Tex. Feb. 23, 2017) (Fitzwater,

J.).

       Within the middle category of Zippo, Wolfson Berg’s websites can support the

exercise of personal jurisdiction because they were sufficiently interactive and facilitated the

exchange of commercial information. Wolfson Berg’s websites invited users to “ORDER

NOW,” and offered free shipping to anywhere in the world. Compl. ¶¶ 20-21. The websites

also provided a “Chat” interface that allowed visitors to ask questions about Wolfson Berg’s

                                             -9-
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 10 of 35 PageID 1994


products. And visitors could track and follow up on orders that they had already placed.

This court has exercised personal jurisdiction on the basis of websites with very similar

features. See, e.g., Tempur-Pedic Int’l, Inc. v. Go Satellite Inc., 758 F.Supp.2d 366, 376

(N.D. Tex. 2010) (Fitzwater, C.J.) (exercising personal jurisdiction where defendant operated

website through which “residents could ask questions via live chat, place orders, and

continue communicating with the staff to follow up on shipping and payment”); Am.

Eyewear, 106 F.Supp.2d at 898, 901-02 (concluding that New York-based website had

sufficient contacts to support specific jurisdiction where website provided online order forms

and ways to communicate with customer service). Wolfson Berg does not contest this

conclusion.

       Of course, merely maintaining interactive websites does not, without more, establish

that Wolfson Berg has the requisite minimum contacts with Texas. “Under Zippo personal

jurisdiction is based on actual Internet sales to forum residents, not the mere possibility of

sales.” Springboards to Educ., Inc. v. Families in Schools, 2017 WL 10434713, at *6 (N.D.

Tex. Nov. 15, 2017) (Fitzwater, J.); see also Shippitsa I, 2019 WL 277613, at *5 (collecting

cases). The evidence shows that Wolfson Berg, through its websites, sold its allegedly-

infringing products to 559 consumers in Texas and 172 consumers in the Northern District

of Texas between January 8, 2018 and April 24, 2018. Sales to Texas constituted 10% of

Wolfson Berg’s U.S. sales of PhenQ; 3% of its worldwide sales of PhenQ; 8.18% of its U.S.

sales of Ph.375; and 4.73% of its worldwide sales of Ph.375. These sales are sufficient to

create the requisite minimum contacts. See, e.g., Tempur-Pedic, 758 F.Supp.2d at 375

                                            - 10 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 11 of 35 PageID 1995


(exercising personal jurisdiction on basis of two admitted online sales to Texas residents);

Am. Eyewear, 106 F.Supp.2d at 898, 901-02 (exercising personal jurisdiction over company

on basis of online sales to Texas, which constituted 0.5% of defendant’s total sales).

       Wolfson Berg could reasonably have anticipated being haled into court in Texas to

answer for its online activities. Wolfson Berg deliberately offered its PhenQ and Ph.375

products for sale to consumers all over the world, including consumers in Texas. Its websites

phenq.com and ph375.com included “English (US)” as a language option and provided a

U.S. telephone number for visitors to call. Compl. ¶ 22. Thus Wolfson Berg clearly targeted

the U.S. market, which included Texas.          See Tempur-Pedic, 758 F.Supp.2d at 376

(“[Defendant] cannot open itself for business to every state in the United States and then

feign surprise when it receives an order from a resident of one of the states.”). Wolfson Berg

could have elected not to sell its products to Texas residents; instead, it sold to hundreds of

Texas residents over the course of just a few months. See id. (“[H]ad [defendant] wanted to

exclude certain jurisdictions, it was able to refuse to deal with certain customers or to turn

down any orders after checking customer addresses.”); Zippo, 952 F. Supp. at 1126-27 (“If

[defendant] had not wanted to be amenable to jurisdiction in Pennsylvania, the solution

would have been simple—it could have chosen not to sell its services to Pennsylvania

residents.”). Wolfson Berg thus purposefully availed itself of the benefits of doing business

in Texas, such that it should reasonably have anticipated being haled into court there. Cf.

Luv N’ Care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 470 (5th Cir. 2006) (“[M]ere

foreseeability or awareness [is] a constitutionally sufficient basis for personal jurisdiction if

                                             - 11 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 12 of 35 PageID 1996


the defendant’s product made its way into the forum state while still in the stream of

commerce.” (second alteration in original) (quoting Ruston, 9 F.3d at 419)). On these facts,

the court concludes that Shippitsa has made out a prima facie case that Wolfson Berg has

minimum contacts with Texas.

       The court is not persuaded by Wolfson Berg’s arguments to the contrary. Wolfson

Berg cites four recent Supreme Court cases in support of its contention that this court lacks

personal jurisdiction: Bristol-Myers Squibb Co. v. Superior Court, ___ U.S. ___, 137 S. Ct.

1773 (2017); Walden v. Fiore, 571 U.S. 277 (2014); Daimler, 571 U.S. 117; and Goodyear,

564 U.S. 915. But these cases are inapposite. Daimler and Goodyear are both general

jurisdiction cases, whereas Shippitsa argues in the present case that the court has specific

jurisdiction over Wolfson Berg. See Daimler, 571 U.S. at 121; Goodyear, 564 U.S. at 918.

Walden involved a defendant whose only connection to the forum state was his interaction

in a different state with the plaintiffs, who were residents of the forum state. See Walden,

571 U.S. at 288-89. Shippitsa’s theory of personal jurisdiction, in contrast, is based on

Wolfson Berg’s contacts with Texas, not on Wolfson Berg’s contacts with

Shippitsa—indeed, it appears to be undisputed that Shippitsa has no physical presence in

Texas. Finally, Bristol-Meyers merely reiterated the requirement that specific jurisdiction

be based on an “affiliation between the forum and the underlying controversy, principally,

[an] activity or an occurrence that takes place in the forum State.” Bristol-Meyers, 137 S.

Ct. at 1781 (alteration in original) (quoting Goodyear, 564 U.S. at 919). For the reasons

discussed below, that requirement is satisfied here.

                                           - 12 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 13 of 35 PageID 1997


       Wolfson Berg contends that specific jurisdiction is lacking because Shippitsa’s claims

do not arise from Wolfson Berg’s forum-related contacts. The principal case on which

Wolfson Berg relies is Withdrawal-Ease.com v. Withdrawalaid.com, 2014 WL 12479407

(W.D. Tex. Dec. 18, 2014). In Withdrawal-Ease the plaintiff sued the defendant for

allegedly using the plaintiff’s intellectual property on the defendant’s website. See id. at *1.

The defendant’s only connection to the forum state was a number of online sales to forum

residents. See id. at *3. The court held that it lacked specific personal jurisdiction because

the plaintiff’s causes of action “have arisen out of or resulted from the content of Defendants’

website, not from the Defendants’ contacts with Texas.” Id. In contrast, Shippitsa’s claims

do arise from Wolfson Berg’s forum-related contacts. The evidence and Shippitsa’s

allegations, viewed in the light most favorable to Shippitsa, show that hundreds of Texas

residents accessed Wolfson Berg’s allegedly-infringing websites, viewed allegedly-infringing

content, and were thereby induced to submit orders for Wolfson Berg’s allegedly-infringing

products—orders that Wolfson Berg purposefully chose to fill. Cf. Cottman Transmission

Sys., Inc. v. Martino, 36 F.3d 291, 294 (3d Cir. 1994) (“[A] cause of action for trademark

infringement arises where the passing off occurs.” (quoting Tefal, S.A. v. Prods. Int’l Co.,

529 F.2d 495, 496 n.1 (3d Cir. 1976))). Wolfson Berg could reasonably have foreseen being

haled into a Texas court on this basis. There is thus a “constitutionally adequate nexus,”

Withdrawal-Ease, 2014 WL 12479407, at *4 (quoting ITL Int’l, Inc. v. Constenla, S.A., 669

F.3d 493, 500 (5th Cir. 2012)), between Shippitsa’s claims and Wolfson Berg’s forum-

related contacts.

                                             - 13 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 14 of 35 PageID 1998


       Wolfson Berg also argues that the present case is distinguishable from other Zippo

cases because Shippitsa—unlike the typical Zippo plaintiff—is not a resident of the forum

state. But this is a distinction without a difference. The Supreme Court has never “required

a plaintiff to have ‘minimum contacts’ with the forum State before permitting that State to

assert personal jurisdiction over a nonresident defendant.” Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 779 (1984) (emphasis added). The minimum contacts analysis instead focuses

on “the relationship among the defendant, the forum, and the litigation.” Walden, 571 U.S.

at 284 (emphasis added) (quoting Keeton, 465 U.S. at 775). So long as there is a

constitutionally-sufficient relationship among these three factors, the plaintiff’s state of

residence is immaterial. See, e.g., Keeton, 465 U.S. at 772, 779-80. The court concludes,

for the reasons discussed, that such a relationship exists in this case.

                                              C

       The court next determines whether exercising personal jurisdiction over Wolfson Berg

would comport with traditional notions of fair play and substantial justice.

       Wolfson Berg must present a “compelling case” that jurisdiction is unreasonable and

incompatible with “fair play and substantial justice.” Burger King, 471 U.S. at 477-78. “It

is rare to say the assertion [of jurisdiction] is unfair after minimum contacts have been

shown.” See Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999) (alterations

in original) (citing Akro Corp. v. Luker, 45 F.3d 1541, 1547 (Fed. Cir. 1995)). Wolfson Berg

has not made the required compelling case.

       Wolfson Berg contends that it would suffer a substantial burden if forced to “defend

                                            - 14 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 15 of 35 PageID 1999


itself in a forum almost 11,000 kilometers from its home.” Wolfson Berg Supp. Resp. 15.

The uncontroverted evidence shows that Wolfson Berg is a Cyprus company whose

employees all reside in Cyprus, and that maintains all of its records in Cyprus. Wolfson Berg

asserts that it would have to incur significant costs to arrange for witnesses to travel to Texas;

that it structures its affairs in accordance with Cyprus law; and that it would have to

undertake an additional, expensive legal analysis during discovery to ensure compliance with

the European Union’s stringent General Data Protection Regulation. Turning to the other

Burger King factors, Wolfson Berg argues that Texas has little interest in a case in which no

party is a Texas resident; that the plaintiff and the judicial system have no interest in the

“efficient” resolution of this controversy in Texas given that no witnesses or evidence are

located in Texas; and that adjudicating this dispute in a European forum would not undercut

any fundamental social policies. See Burger King, 471 U.S. at 477-78.

       The court is sympathetic to the difficulties Wolfson Berg, a foreign entity, will face

defending in this forum. It is unquestionable, however, that Texas has an interest in

resolving the present controversy. “Texas has an interest in protecting its consumers from

consumer confusion or deception, and plaintiff[] [is] suing based on harm to [its] goodwill

and false advertising affecting the Texas market.” Tempur-Pedic, 758 F.Supp.2d at 377. The

remaining Burger King factors—including the potential burden on Wolfson Berg—do not

add up to a “compelling case,” Burger King, 471 U.S. at 477, that the exercise of personal

jurisdiction would be unfair. It is not constitutionally unreasonable to require a company to

defend in a state where the company actively sells its products. See Luv N’ Care, 438 F.3d

                                              - 15 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 16 of 35 PageID 2000


at 474. The court therefore concludes that it can exercise personal jurisdiction over Wolfson

Berg in this matter.

                                              III

       The court next considers Wolfson Berg’s motion to dismiss for improper venue.

       Because Wolfson Berg has challenged venue, Shippitsa has the burden of sustaining

it. See Davis v. Billick, 2002 WL 1398560, at *7 (N.D. Tex. June 26, 2002) (Fitzwater, J.).

“In the absence of an evidentiary hearing on the matter, courts will allow a plaintiff to carry

the burden by establishing facts, taken as true, that establish venue.” Laserdynamics Inc. v.

Acer Am. Corp., 209 F.R.D. 388, 390 (S.D. Tex. 2002). The uncontroverted facts contained

in the plaintiff’s complaint are taken as true, and any factual conflicts demonstrated in the

parties’ documents and affidavits will be resolved in the plaintiff’s favor. See id. (citing

McCaskey v. Cont’l Airlines Inc., 133 F.Supp.2d 514, 523 (S.D. Tex. 2001)).

       Shippitsa contends that this judicial district is a proper venue for its trademark

infringement claim because “a substantial part of the events or omissions giving rise to the

claim occurred” here. 28 U.S.C. § 1391(b)(2). “Courts addressing trademark venue consider

several factors, such as ‘whether the allegedly infringing labels were affixed in the district,

whether confusion to consumers is likely to occur in the district, whether sales occur there,

and whether the defendant actively targeted the district for advertising or other sales-related

purposes.’” Francesca’s Collections, Inc. v. Medina, 2011 WL 3925062, *1 (S.D. Tex. Sept.

7, 2011) (quoting 14D Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 3806.1 (3d ed. 2007)). For the reasons discussed supra at § II(B)(2)—i.e.,

                                            - 16 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 17 of 35 PageID 2001


because Wolfson Berg sold its allegedly-infringing products, via its allegedly-infringing

website, to 172 district residents, and thereby caused consumer confusion within the

district—the court concludes that a substantial portion of the events giving rise to Shippitsa’s

claim occurred in the Northern District of Texas. Cf. Cabot Oil & Gas Corp. v. Water

Cleaning Servs., LLC, 2012 WL 2133589, at *2-3 (S.D. Tex. June 12, 2012) (concluding that

venue was improper where defendant operated an interactive website but the evidence did

not show that defendant sold any products to district residents); Medina, 2011 WL 3925062,

at *2-3 (same).

       The court may exercise pendent venue over the remaining claims in Shippitsa’s

complaint because all of Shippitsa’s claims against Wolfson Berg “derive from a common

nucleus of operative facts, and judicial economy is best served by adjudicating those claims

in a single forum.” Elmalky v. Upchurch, 2007 WL 944330, at *7 (N.D. Tex. Mar. 28, 2007)

(Boyle, J.) (citing Seamon v. Upham, 563 F. Supp. 396, 398 (E.D. Tex. Feb. 14, 1983); 6A

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1588 (2d ed.

1990)); see also 14D Wright & Miller, supra, § 3808, at 213-31 (4th ed. 2013 & Supp. 2019)

(containing an in-depth discussion of pendent venue doctrine).

                                              IV

       The court next turns to Wolfson Berg’s motion to dismiss for failure to state a claim

on which relief can be granted.




                                             - 17 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 18 of 35 PageID 2002


                                              A

       Under Rule 12(b)(6), the court evaluates the pleadings by “accept[ing] ‘all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’” In re

Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby

Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). To survive a

motion to dismiss, Shippitsa must allege enough facts “to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough

to raise a right to relief above the speculative level[.]”). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quoting Rule 8(a)(2)). Furthermore, under Rule 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Although “the pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’” it demands more than “labels and conclusions.” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555). And “a formulaic recitation of the elements of a cause

of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).

                                            - 18 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 19 of 35 PageID 2003


       “[Rule] 9(b) applies to . . . RICO claims resting on allegations of fraud.” Williams v.

WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997). “Rule 9(b) imposes a heightened

pleading standard for fraud claims and requires that a party state with particularity facts

supporting each element of fraud.” Turner v. AmericaHomeKey Inc., 2011 WL 3606688, at

*2 (N.D. Tex. Aug. 16, 2011) (Fitzwater, C.J.) (citing Benchmark Elecs., Inc. v. J.M. Huber

Corp., 343 F.3d 719, 724 (5th Cir. 2003), aff’d, 514 Fed. Appx. 513 (5th Cir. 2013)). “At

a minimum, Rule 9(b) requires allegations of the particulars of time, place, and contents of

the false representations, as well as the identity of the person making the misrepresentation

and what he obtained thereby.” Id. (quoting Benchmark Elecs., 343 F.3d at 724) (internal

quotation marks omitted). More colloquially, plaintiffs must plead the “who, what, when,

where, and how” of the fraud. Williams v. Bell Helicopter Textron, Inc., 417 F.3d 450, 453

(5th Cir. 2005) (quoting United States ex rel. Thompson v. Columbia/HCA Healthcare Corp.,

125 F.3d 899, 903 (5th Cir. 1997)).

       Because Rule 9(b) must be “read in conjunction with [Rule] 8 which requires only a

short and plain statement of the claim showing that the pleader is entitled to relief,”

“punctilious pleading detail” is not required. Steiner v. Southmark Corp., 734 F. Supp. 269,

273 (N.D. Tex. 1990) (Fitzwater, J.) (quoting Landry v. Air Lines Pilots Ass’n Int’l

AFL–CIO, 892 F.2d 1238, 1264 (5th Cir. 1990)) (internal quotation marks omitted). “The

court’s key concern in assessing a complaint under Rule 9(b) is to determine whether the

plaintiff seeks to redress specific wrongs or whether the plaintiff instead seeks the

opportunity to search out actionable wrongs.” Garcia v. Boyar & Miller, P.C., 2007 WL

                                            - 19 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 20 of 35 PageID 2004


2428572, at *4 (N.D. Tex. Aug. 28, 2007) (Fitzwater, J.) (quoting FDIC v. Gaubert, No.

3-90-1196-D, slip op. at 7 (N.D. Tex. Sept. 4, 1990) (Fitzwater, J.)).

                                              B

       Wolfson Berg moves to dismiss Shippitsa’s civil RICO, civil RICO conspiracy,

trademark dilution, unfair competition, tortious interference, false designation of origin, and

cybersquatting claims.6

                                              1

       Under the heightened Rule 9(b) standard, Shippitsa has failed to plausibly plead a

claim for a civil RICO violation or a civil RICO conspiracy.

       RICO makes it unlawful “for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs

through a pattern of racketeering activity[.]” 18 U.S.C. § 1962(c). “Reduced to their

simplest terms, the essential elements of a RICO claim are: (1) a person who engages in (2)

a pattern of racketeering activity (3) connected to the acquisition, establishment, conduct, or

control of an enterprise.” Orthoflex, Inc. v. ThermoTek, Inc., 2012 WL 2864510, at *2 (N.D.

Tex. July 12, 2012) (Fitzwater, C.J.) (quoting Larrew v. Barnes, 2002 WL 32130462, at *1

n.1 (N.D. Tex. Aug. 27, 2002) (Kaplan, J.), rec. adopted, 2002 WL 32130462 (N.D. Tex.

Sept. 17, 2002) (Fitzwater, J.)).     “Section 1961(1)(B) defines ‘racketeering activity’



       6
        Wolfson Berg does not seek dismissal of Shippitsa’s trademark infringement claim.

                                            - 20 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 21 of 35 PageID 2005


according to whether it constitutes ‘any act which is indictable’ under several specified

sections of title 18 of the United States Code, [two] of which [are] mail fraud [and wire

fraud].” TruGreen Landcare, LLC v. Scott, 512 F.Supp.2d 613, 623 (N.D. Tex. 2007)

(Fitzwater, J.) (citations omitted). “To establish a pattern of racketeering activity, [plaintiff]

must allege (1) the predicate acts of racketeering activity, and (2) a pattern of such acts.”

Orthoflex, Inc., 2012 WL 2864510, at * 2 (citing In re Burzynski, 989 F.2d 733, 742 (5th

Cir.1993)).

       To establish a conspiracy to violate RICO, per 18 U.S.C. § 1962(d), Shippitsa must

allege the existence of an agreement. See Tel-Phonic Servs., Inc. v. TBS Int’l, Inc., 975 F.2d

1134, 1140-41 (5th Cir. 1992). “To specifically plead the agreement, [plaintiff] must plead

facts that show that [defendant] and its agents, by their ‘words or actions . . . objectively

manifested an agreement to participate, directly or indirectly, in the affairs of an enterprise

through the commission of two or more predicate crimes.’” Paul v. Aviva Life & Annuity

Co., 2010 WL 5105925, at *6 (N.D. Tex. Dec. 14, 2010) (Boyle, J.) (quoting United States

v. Elliott, 571 F.2d 880, 903 (5th Cir. 1978)). Wolfson Berg argues that Shippitsa has failed

to plausibly plead the existence of an agreement, an enterprise, a predicate act, or an injury.

       The court agrees that Shippitsa has failed to allege a predicate act, and this failure is

fatal to Shippitsa’s direct civil RICO claim. The only allegedly-criminal act that Wolfson

Berg itself committed (as opposed to other actors within the affiliate marketing network) is

selling infringing products through websites that are confusingly similar to Shippitsa’s



                                              - 21 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 22 of 35 PageID 2006


website. Shippitsa contends that this activity constitutes wire fraud under 18 U.S.C. § 1343.7

But the activity described in the complaint constitutes, at most, ordinary trademark

infringement; and there appears to be no precedent in the Fifth Circuit for prosecuting

ordinary trademark infringement as wire fraud. See S. Snow Mfg. Co. v. SnoWizard

Holdings, Inc., 912 F.Supp.2d 404, 422 (E.D. La. 2012), aff’d on other grounds, 567 Fed.

Appx. 945, 963 (5th Cir. 2014). Indeed, a number of courts have dismissed civil RICO

claims that were based on patent or trademark infringement, even where the plaintiff

attempted to plead that infringement as mail or wire fraud. See, e.g., id.; Johnson Elec. N.

Am. Inc. v. Mabuchi Motor Am. Corp., 98 F.Supp.2d 480, 491 (S.D.N.Y. 2000) (collecting

cases from various jurisdictions). These cases suggest that, as a general matter, “ordinary

infringement claims cannot constitute mail or wire fraud because there is no deceptive

element, which is required to establish a scheme to defraud.” S. Snow, 912 F.Supp.2d at 422.

In other words, merely infringing a patent or trademark does not, without more, constitute

a material misrepresentation or establish the requisite intent to deceive. See Johnson Elec.,

98 F.Supp.2d at 489-91 (citing, inter alia, Naso v. Park, 850 F. Supp. 264, 274-75 (S.D.N.Y.

1994)). Thus Shippitsa has failed to plausibly allege facts showing that Wolfson Berg




       7
        The elements of wire fraud are (1) that the defendant knowingly created a scheme to
defraud, (2) that the defendant acted with a specific intent to defraud, (3) that the defendant
used interstate wire communications facilities for the purpose of carrying out the scheme, and
(4) that the scheme to defraud employed false material representations. See, e.g., United
States v. Smallwood, 2011 WL 2784434, at *9 n.15 (N.D. Tex. July 15, 2011) (Fitzwater,
C.J.).

                                            - 22 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 23 of 35 PageID 2007


committed wire fraud by selling products through ph375.com and phenq.com.8

       As to Shippitsa’s civil RICO conspiracy claim, the court holds that Shippitsa has not

plausibly pleaded the existence of an agreement. Shippitsa was required to allege “facts that

show that [defendant] and its agents, by their ‘words or actions . . . objectively manifested

an agreement to participate, directly or indirectly, in the affairs of an enterprise through the

commission of two or more predicate crimes.’” Paul, 2010 WL 5105925, at *6 (quoting

Elliott, 571 F.2d at 903). Instead, Shippitsa conclusorily alleges that “[defendants] have

conspired to violate the provisions of 18 U.S.C. § 1962(a) in violation of 18 U.S.C.

§ 1962(d).” Compl. ¶ 59. This vague statement does not satisfy the plausible pleading

standard. The court dismisses Shippitsa’s civil RICO conspiracy claim.

                                                2

       Shippitsa’s complaint fails to state a claim for state or federal trademark dilution.

Under both federal law and Texas law, dilution claims are only available to those who own

“famous” marks. See 15 U.S.C. § 1125(c)(1); Tex. Bus. & Com. Code Ann. § 16.103(a)

(West 2011). Shippitsa has not plausibly pleaded that its Phen375 mark is famous.

       To determine whether a mark is famous under federal law, courts “consider all

relevant factors, including the following”:




       8
        The court does not suggest that an act constituting trademark infringement can never
constitute mail or wire fraud. But the pattern of infringement that Shippitsa alleges does not.

                                              - 23 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 24 of 35 PageID 2008


              (i) The duration, extent, and geographic reach of advertising and
              publicity of the mark, whether advertised or publicized by the
              owner or third parties.

              (ii) The amount, volume, and geographic extent of sales of
              goods or services offered under the mark.

              (iii) The extent of actual recognition of the mark.

              (iv) Whether the mark was registered under the Act of March 3,
              1881, or the Act of February 20, 1905, or on the principal
              register.

15 U.S.C. § 1125(c)(2)(A).

       Federal law “restrict[s] dilution causes of action to those few truly famous marks like

Budweiser beer, Camel cigarettes, Barbie dolls, and the like.” Springboards to Educ., Inc.

v. Scholastic Book Fairs, Inc., 2018 WL 1806500, at *4 (N.D. Tex. Apr. 17, 2018) (Boyle,

J.) (quoting Bd. of Regents, Univ. of Tex. Sys. ex rel. Univ. of Tex. at Austin v. KST Elec.,

Ltd., 550 F.Supp.2d 657, 679 (W.D. Tex. 2008)). “Other examples of famous marks include

the JUST DO IT Nike slogan, the STARBUCKS mark, the MCDONALD’S mark, and the

PEPSI mark.” Id. (citing 4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair

Competition § 24:107 (5th ed. 2017) (“McCarthy on Trademarks”)). The federal dilution

statute is “simply not intended to protect trademarks whose fame is at all in doubt.” KST

Elec., 550 F.Supp.2d at 679 (quoting Barton Beebe, A Defense of the New Federal

Trademark Antidilution Law, 16 Fordham Intell. Prop. Media & Ent. L.J. 1143, 1158 (2006)).

Because the statute requires that the plaintiff’s mark be “recognized by the general

consuming public of the United States,” 15 U.S.C. § 1125(c)(2)(A), “fame only in a limited


                                            - 24 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 25 of 35 PageID 2009


geographic area or niche market will not support a federal dilution claim,” Springboards,

2018 WL 1806500, at *4.

       To determine whether a mark is famous under Texas law, courts consider a similar set

of factors that emphasize the reach of the mark in Texas:

               (1) the duration, extent, and geographic reach of the
               advertisement and publicity of the mark in this state, regardless
               of whether the mark is advertised or publicized by the owner or
               a third party;

               (2) the amount, volume, and geographic extent of sales of goods
               or services offered under the mark in this state;

               (3) the extent of actual recognition of the mark in this state; and

               (4) whether the mark is registered in this state or in the United
               States Patent and Trademark Office.

Tex. Bus. & Com. Code Ann. § 16.103(b). The Texas-law fame analysis is therefore similar

to the federal-law fame analysis, but with a different geographical focus. See, e.g.,

Springboards, 2018 WL 1806500, at *6 (“[Plaintiff’s] Texas dilution claim fails for the same

reason its federal dilution claim fails.”).

       Shippitsa’s complaint fails to plausibly allege facts showing that the Phen375 mark

is “a household name,” KST Elec., 550 F.Supp.2d at 679, either in the United States generally

or in Texas. In support of its dilution claim, Shippitsa points to its allegations that

               its PHEN375 mark is registered, that it has used the mark for
               over ten years, that it offers its Phen375 product to consumers
               around the world and in this District via its phen375.com
               website, that it spent nearly $2.5 million on worldwide
               marketing and advertising in 2017, that customers in the dietary
               supplement market recognize the PHEN375 mark as an

                                              - 25 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 26 of 35 PageID 2010


              identifier of Shippitsa products, and that it utilizes a network of
              third-party affiliate marketers to drive consumers to the
              phen375.com website.

P. Resp. 16 (citations omitted). Taken together, these allegations establish—at most—that

Phen375 has achieved niche fame in the dietary supplement market. But niche fame is not

enough. See Springboards, 2018 WL 1806500, at *4-6. Shippitsa must allege facts showing

that members of the general consuming public recognize its mark, either throughout the

United States (for Shippitsa’s federal-law claim) or throughout the state of Texas (for its

state-law claim). See id. Shippitsa has not done so—it has not plausibly pleaded that its

mark is on par, in any geographic area, with the likes of Starbucks, McDonald’s, Rolex, or

Apple. See 4 McCarthy on Trademarks § 24:107. The court therefore dismisses Shippitsa’s

state and federal trademark dilution claims.

                                               3

       The court now turns to Shippitsa’s claim for unfair competition.

       Unfair competition under Texas law is “the umbrella for all statutory and nonstatutory

causes of action arising out of business conduct which is contrary to honest practice in

industrial or commercial matters.” Conceal City L.L.C. v. Looper Law Enf’t, LLC, 2011 WL

5557421, at *9 n.16 (N.D. Tex. Nov. 15, 2011) (Fitzwater, C.J.) (quoting Am. Heritage Life

Ins. Co. v. Heritage Life Ins. Co., 494 F.2d 3, 14 (5th Cir. 1974)). Unfair competition

includes three causes of action: passing off or palming off, trade secret misappropriation, and

common law misappropriation. Id. (citing U.S. Sporting Prods., Inc. v. Johnny Stewart

Game Calls, Inc., 865 S.W.2d 214, 217 (Tex. App. 1993, writ denied)). Unfair competition

                                            - 26 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 27 of 35 PageID 2011


for passing off is the “use or simulation by one person of the name, symbols or devices of a

business rival in such a manner as is calculated to deceive and cause the public to trade with

the first when they intended to and would otherwise have traded with the second.” Id. at *9

(quoting McCarley v. Welch, 170 S.W.2d 330, 332 (Tex. Civ. App. 1943, no writ)). To

establish this claim, it is not necessary to prove that the conduct was intended or that actual

deception resulted; “it is sufficient that such deception would naturally and probably result

from the acts charged.” Id. (quoting McCarley, 170 S.W.2d at 332). The elements of

common law misappropriation are:

              (i) the creation of plaintiff’s product through extensive time,
              labor, skill and money, (ii) the defendant’s use of that product
              in competition with the plaintiff, thereby gaining a special
              advantage in that competition (i.e., a “free ride”) because
              defendant is burdened with little or none of the expense incurred
              by the plaintiff, and (iii) commercial damage to the plaintiff.

U.S. Sporting Prods., 865 S.W.2d at 218 (citing Synercom Tech., Inc. v. Univ. Computing

Co., 474 F. Supp. 37, 39 (N.D. Tex. 1979) (Higginbotham, J.)).

       Wolfson Berg argues that Shippitsa’s unfair competition cause of action is fatally

deficient because Shippitsa does not specify the type of unfair competition claim it is

bringing—i.e., whether it asserts passing off, trade secret misappropriation, or common law

misappropriation. Assuming arguendo that this is an accurate characterization of Shippitsa’s

complaint, Wolfson Berg’s argument nonetheless fails. A plaintiff need not state the legal

basis for its claim so long as it plausibly alleges the factual basis for it. See Johnson v. City

of Shelby, 574 U.S. 10, 10 (2014) (per curiam) (“Federal pleading rules call for ‘a short and


                                             - 27 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19               Page 28 of 35 PageID 2012


plain statement of the claim showing that the pleader is entitled to relief’; they do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting

the claim asserted.” (citation omitted) (quoting Rule 8(a)(2))); see also 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1219, at 277 (3d ed. 2004 &

Supp. 2019) (“The federal rules effectively abolish the restrictive theory of the pleadings

doctrine, making it clear that it is unnecessary to set out a legal theory for the plaintiff’s

claim for relief.” (footnote omitted)).9 Even if Shippitsa’s complaint fails to identify a


       9
         The court is aware of Fifth Circuit precedent that, at first blush, may support a
contrary rule. In Seatrax, Inc. v. Sonbeck International, Inc., 200 F.3d 358 (5th Cir. 2000),
the Fifth Circuit affirmed the district court’s decision to exclude a plaintiff’s unfair
competition by misappropriation claim from the pretrial order and jury instructions.
According to the court, the amended complaint did not provide proper notice of the
misappropriation claim because it contained only a general allegation of “unfair
competition,” and did not specify what subspecies of unfair competition it was alleging. See
id. at 367-68. The plaintiff expressly raised a misappropriation claim for the first time in the
pretrial order. See id. at 368. But Seatrax is distinguishable because it did not involve a
motion to dismiss—instead, it involved a decision made shortly before trial, when the court
has discretion to exclude new claims that would unduly prejudice or surprise a party. See id.
at 367 (“[A] court does not abuse its discretion by excluding a new claim if adding the claim
unduly prejudices or surprises the opposing party.”). In that context, instructing the jury on
a claim not expressly raised in the complaint or otherwise argued by the plaintiff might cause
undue prejudice or surprise to the defendant. See id. at 368 n.4 (noting that “[plaintiff’s]
isolated reference to its claim of unfair competition by misappropriation during a deposition
did not provide adequate notice of its intent to present the claim at trial” (emphasis added)).

        Moreover, Seatrax predates Johnson. To the extent that the two cases conflict, this
court is obligated to follow the Supreme Court’s more recent decision in Johnson. The Fifth
Circuit has interpreted Johnson to apply broadly to legal theories other than § 1983 claims
like the one at issue in Johnson. See, e.g., Shaikh v. Tex. A&M Univ. Coll. of Med., 739 Fed.
Appx. 215, 221 n.7 (5th Cir. 2018) (per curiam) (applying Johnson to claim raised under
Rehabilitation Act); Smith v. Barrett Daffin Frappier Turner & Engel, L.L.P., 735 Fed.
Appx. 848, 854 (5th Cir. 2018) (per curiam) (applying Johnson to Fair Debt Collection
Practices Act claim). The court sees no reason why the rationale of Johnson would not apply

                                             - 28 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19              Page 29 of 35 PageID 2013


specific legal theory, the court cannot dismiss it on that ground.10

                                              4

       Shippitsa has also sufficiently pleaded a claim for tortious interference with a

prospective contractual relationship.

       Under Texas law, to establish its claim for tortious interference with a prospective

contractual relationship, Shippitsa must show:

              (1) a reasonable probability that the plaintiff would have entered
              into a business relationship; (2) an independently tortious or
              unlawful act by the defendant that prevented the relationship
              from occurring; (3) the defendant did such act with a conscious
              desire to prevent the relationship from occurring or the
              defendant knew the interference was certain or substantially
              certain to occur as a result of the conduct; and (4) the plaintiff
              suffered actual harm or damages as a result of the defendant’s
              interference.

Cooper v. Harvey, 108 F.Supp.3d 463, 471 (N.D. Tex. 2015) (Boyle, J.) (quoting Mary Kay,

Inc. v. Weber, 601 F.Supp.2d 839, 863 (N.D. Tex. 2009) (Fish, J.)); see also Staton Holdings,

Inc. v. Russell Athletic, Inc., 2009 WL 4016117, at *2 (N.D. Tex. Nov. 20, 2009) (Fitzwater,

C.J.) (enumerating these same elements). “Independently tortious” means conduct that

would violate some other recognized tort duty “that is already recognized to be wrongful

under the common law or by statute.” Staton, 2009 WL 4016117, at *2 (quoting Wal-Mart


to a Texas unfair competition claim.
       10
         Wolfson Berg does not properly argue that Shippitsa’s factual allegations are
insufficient to state claim. Instead, Wolfson Berg makes the conclusory assertion that
Shippitsa has not pleaded sufficient facts to support any unfair competition claim. Such a
threadbare argument does not support dismissal of Shippitsa’s claim.

                                            - 29 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 30 of 35 PageID 2014


Stores, Inc. v. Sturges, 52 S.W.3d 711, 713 (Tex. 2001)).

       Shippitsa’s allegations focus on the consumers who clicked on an advertisement for

Phen375 on an affiliate website and were then redirected to one of Wolfson Berg’s websites.

At the motion to dismiss stage, the court credits Shippitsa’s plausible assertion that such

consumers exist. Shippitsa had a reasonable probability of entering into a business

relationship with these specific consumers, and Wolfson Berg’s independently-tortious act

of trademark infringement prevented such a relationship from forming. See Univ. Loft Co.

v. Blue Furniture Sols., LLC, 2017 WL 876312, at *5 (W.D. Tex. Mar. 3, 2017)

(acknowledging that trademark infringement is an independently-tortious action for purposes

of a tortious interference claim), rec. adopted, No. 1:15-CV-0826-LY (W.D. Tex. Mar. 23,

2017). It is reasonable to infer from Shippitsa’s allegations that Wolfson Berg knew that, by

imitating Shippitsa’s mark and trade dress, Wolfson Berg would prevent an otherwise-likely

business relationship from forming. And Shippitsa has alleged that it was harmed by this

interference. This is sufficient to state a claim on which relief can be granted.

                                              5

       Wolfson Berg contends that Shippitsa has failed to state a claim for false designation

of origin under 15 U.S.C. § 1125(a)(1)11 because Shippitsa does not allege any particular


       11
        15 U.S.C. § 1125(a)(1):

              Any person who, on or in connection with any goods or
              services, or any container for goods, uses in commerce any
              word, term, name, symbol, or device, or any combination
              thereof, or any false designation of origin, false or misleading

                                            - 30 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19             Page 31 of 35 PageID 2015


“false statement” by Wolfson Berg. Mot. Dism. 20.

      Shippitsa’s claim for false designation of origin tracks the language of

§ 1125(a)(1)(A), which does not have as an element that the defendant made a false

statement.

                     To prevail under § 1125(a)(1), [plaintiff] need not present
             evidence of a “false statement.” Section 1125(a)(1) is broader
             in scope than [15 U.S.C.] § 1114(1) [(governing trademark
             infringement)], such that a plaintiff can prevail by showing use
             in commerce of “any word, term, name, symbol, or device, or
             any combination thereof” that “is likely to cause confusion, or
             to cause mistake, or to deceive as to the affiliation, connection,
             or association of such person with another person, or as to the
             origin, sponsorship, or approval of his or her goods, services, or
             commercial activities by another person.”

GoForIt Entm’t, LLC v. DigiMedia.com L.P., 750 F.Supp.2d 712, 729-30 (N.D. Tex. 2010)




             description of fact, or false or misleading representation of fact,
             which—

             (A) is likely to cause confusion, or to cause mistake, or to
             deceive as to the affiliation, connection, or association of such
             person with another person, or as to the origin, sponsorship, or
             approval of his or her goods, services, or commercial activities
             by another person, or

             (B) in commercial advertising or promotion, misrepresents the
             nature, characteristics, qualities, or geographic origin of his or
             her or another person’s goods, services, or commercial
             activities,

             shall be liable in a civil action by any person who believes that
             he or she is or is likely to be damaged by such act.

                                           - 31 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 32 of 35 PageID 2016


(Fitzwater, C.J.) (footnote and citation omitted).12 Thus the complaint need only allege facts

showing that Wolfson Berg used, in commerce, a combination of words and symbols that

was likely to cause confusion regarding the origin of Wolfson Berg’s products, and that

Shippitsa was injured thereby. See id. Wolfson Berg does not argue that the complaint is

deficient in this respect.

                                                6

       Wolfson Berg maintains that Shippitsa’s claim for cybersquatting fails because

Shippitsa has not alleged bad faith.

       15 U.S.C. § 1125(d)(1)(A) provides:

               A person shall be liable in a civil action by the owner of a mark,
               including a personal name which is protected as a mark under
               this section, if, without regard to the goods or services of the
               parties, that person:


       12
         In contrast, to prevail under § 1125(a)(1)(B), Shippitsa would have to establish:

               (1) A false or misleading statement of fact about a product;

               (2) Such statement either deceived or had the capacity to
               deceive a substantial segment of potential consumers;

               (3) The deception was material, in that it is likely to influence
               the consumer’s purchasing decision;

               (4) The product is in interstate commerce; and

               (5) The plaintiff has been or is likely to be injured as a result of
               the statement at issue.

GoForIt Entm’t, 750 F.Supp.2d at 732 n.15 (citing IQ Prods. Co. v. Pennzoil Prods. Co., 305
F.3d 368, 375 (5th Cir. 2002))

                                              - 32 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 33 of 35 PageID 2017


              (i) has a bad faith intent to profit from that mark, including a
              personal name which is protected as a mark under this section;
              and

              (ii) registers, traffics in, or uses a domain name that—

              (I) in the case of a mark that is distinctive at the time of
              registration of the domain name, is identical or confusingly
              similar to that mark; [or,]

              (II) in the case of a famous mark that is famous at the time of
              registration of the domain name, is identical or confusingly
              similar to or dilutive of that mark[.]

Id. To satisfy the bad faith prong at the motion to dismiss stage, Shippitsa need only allege

facts that plausibly “creat[e] an inference that [defendant] intended to profit from the misuse

of” its mark. Transamerica Corp. v. Moniker Online Servs., LLC, 672 F.Supp.2d 1353, 1367

(S.D. Fla. 2009). As one court has observed:

              [b]ecause defendants easily can conjure up a “legitimate” use for
              a domain name that incorporates a trademark, plaintiffs
              frequently will find it difficult, if not impossible, to obtain
              evidence probative of “bad faith intent” without court
              sanctioned discovery. Indeed, obtaining information relevant to
              almost all of the bad faith factors set forth in the statute requires
              direct testimony from the defendant. Accordingly, the court
              concludes that, at least where facts showing a prima facie case
              of “intent to profit” have been alleged, the element of bad faith
              generally will not come into play until the summary judgment
              stage.

Ford Motor Co. v. GreatDomains.com, Inc., 177 F.Supp.2d 635, 643 (E.D. Mich. 2001).

       Here, Shippitsa has alleged that Wolfson Berg has no bona fide intellectual property

interest in the ph375.com domain name, has no legitimate prior use of that domain name, and

solely uses the domain name to divert business from Shippitsa’s phen375.com website so that

                                             - 33 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19                Page 34 of 35 PageID 2018


it may profit from Shippitsa’s goodwill. The allegations in the complaint also plausibly show

that the ph375.com website is confusingly similar to Shippitsa’s website and has a

commercial purpose. These facts, accepted as true, permit the inference that Wolfson Berg

registered and used its ph375.com domain name with a bad-faith intent to profit from

Shippitsa’s Phen375 mark.          The court therefore declines to dismiss Shippitsa’s

cybersquatting claim.

                                               V

       Although the court is dismissing some of Shippitsa’s claims, it also grants Shippitsa

leave to replead. “[D]istrict courts often afford plaintiffs at least one opportunity to cure

pleading deficiencies before dismissing a case, unless it is clear that the defects are incurable

or the plaintiffs advise the court that they are unwilling or unable to amend in a manner that

will avoid dismissal.” In re Am. Airlines, Inc., Privacy Litig., 370 F.Supp.2d 552, 567-68

(N.D. Tex. 2005) (Fitzwater, J.) (quoting Great Plains Tr. Co. v. Morgan Stanley Dean

Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002)). Plaintiffs are often able to state plausible

claims for relief when amending after a motion to dismiss has been granted. See, e.g.,

Reneker v. Offill, 2010 WL 1541350, at *2, *7 (N.D. Tex. Apr. 19, 2010) (Fitzwater, C.J.)

(concluding, after twice granting motions to dismiss, that plaintiff’s second amended

complaint stated claim on which relief could be granted). Accordingly, the court grants

Shippitsa 28 days from the date this memorandum opinion and order is filed to file an

amended complaint.



                                             - 34 -
 Case 3:18-cv-01036-D Document 91 Filed 07/23/19            Page 35 of 35 PageID 2019


                                        *     *      *

       For the foregoing reasons, the court grants in part and denies in part Wolfson Berg’s

motion to dismiss, and grants Shippitsa leave to replead.

       SO ORDERED.

       July 23, 2019.



                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE




                                            - 35 -
